ViNje, J.
(dissenting). It is a fundamental principle of the law of negligence that in order to enable a plaintiff to recover in an action founded thereon he must prove (1) that the *434defendant owed Mm a duty; (2) that be breached such duty; (3) that such breach was the proximate cause of the injury; and (4) that plaintiff sustained damage as a result of such injury. 1 Shearm. & Redf. Neg. (5th ed.) § 8; 1 Thomp. Comm, on Neg. § 3; Cooley, Torts (2d ed.) 191; 1 Street, Foundations of Leg. Liab. 93-95. “If the defendant owed a duty, but did not owe it to the plaintiff, the action will not lie.” 1 Shearm. & Redf. Neg. (5th ed.) § 8. “The expression ‘duty’ properly imports a determinate person to whom the obligation is owing as well as the one who owes that obligation. There must be two determinate parties before the relationship of obligor and obligee of a duty can exist.” 1 Street, Foundations of Leg. Liab. 94." “The first requisite in establishing negligence is to show the existence of a duty which it is supposed has not been performed. A duty may be general, and owing to everybody, or it may be particular, and owing to a single person only, by reason of his peculiar position. . . . But a duty owing to everybody can never become the foundation of an action until some individual is placed in position which gives him particular occasion to insist upon its performance; it then becomes a duty to him personally.” Cooley, Torts (2d ed.) 791, 792 (*659, 660). In Cole v. McKey, 66 Wis. 500, 510, 29 N. W. 279, this court said: “To constitute actionable negligence, the defendant must be guilty of some wrongful act or breach of positive duty to the plaintiff. This is elementary, and has often been recognized by this court;” citing Cahill v. Layton, 57 Wis. 600, 16 N. W. 1; Griswold v. C. & N. W. R. Co. 64 Wis. 652, 26 N. W. 101.
In the case at bar the defendant owed the duty generally to its employees to exercise ordinary care to comply with the statutory requirement to securely guard the machinery which the statute mentions. But such general duty cannot become the basis of liability as to any one employee unless it is shown that such employee is placed in a position which gives him *435particular occasion to insist upon its performance, and when tbat is shown it becomes a duty owing to him personally. This statutory duty is merely an adjunct to the broader duty resting upon tbe master to exercise ordinary care in furnishing his servants a reasonably safe place in which to work. This latter duty is also a general duty which the master owes to all his servants. But will it be contended that because the master fails to exercise ordinary care ia furnishing his servant A. with a reasonably safe place in which to. work, he thereby fails in a like duty to his servant B. without any proof that the two servants occupy like or similar positions with reference to the place of wprk ? One servant may have a reasonably safe place to work, another may hot.
Bearing these general principles in mind, let us see how the trial court submitted the case to the jury on the question of defendant’s negligence. The question submitted to the jury was: “Did the defendant, at and prior to the time when plaintiff sustained his injury, negligently fail to securely guard or fence the gearing in which plaintiff was caught and injured ?” The court instructed them relative thereto as follows:
“This question is to be answered from the whole evidence, in view of the legal requirement of the owner or manager of every place where persons are employed to perform labor, and which place has or contains as a part of its equipment belting, shafting, gearing, or other machinery particularly mentioned, which is so located as to be dangerous to employees in the discharge of their duties, that the same be securely guarded or fenced. You will determine from the whole evidence whether or not the gearing here under consideration was so located as to be dangerous to persons employed in defendant’s mill as was the plaintiff; and if it was so dangerously located, then whether or not it was, at the time of the accident and before, securely guarded or fenced so as reasonably to protect such employees, while engaged as such, against danger of injury therefrom; and if not so securely guarded or fenced, then whether the defendant was negligent in failing to securely guard or fence the same. In determining this question in the *436manner stated, you will, among other tilings, in like manner determine the facts as to what extent the gearing was in fact guarded or fenced at the time of the accident and before; wherein, if at all, it was not securely guarded or fenced, in view of its location with reference to the work to be done by employees in its immediate vicinity, in view of the office or function performed by such gearing, and in view of all the circumstances, as shown by the whole evidence, attending and surrounding employees working in its immediate vicinity.
“If, upon the whole evidence and within these instructions, you shall be affirmatively satisfied that at and prior to the' time when plaintiff was injured the gearing in question was so located as to be dangerous to employees in the discharge of their duty in the vicinity thereof, and also that at said time and before the said gearing was not securely guarded or fenced, and also that the defendant was negligent in not securely guarding or fencing the same, in such case you will answer question 2 ‘Yes;’ otherwise, if not so affirmatively convinced as to each one and all of the propositions last mentioned, your answer to question 2 should be ‘No.’ And in deciding in the manner stated the several inquiries as to whether the gearing was so located as to be dangerous, whether or not it was securely guarded or fenced, and whether or not the defendant was in that behalf negligent, you should do so in view of the rule that the plaintiff and all similar employees was and were bound to perform his and their work in the exercise of ordinary care.”
In view of the fact that evidence was l^eceived against the objection of the defendant showing that it was the duty of other employees to clear away the débris under the gearing in question by sweeping the same into an opening in the floor almost dii’ectly beneath it; that it was also the duty of plaintiff at times, in the absence of other employees, to go down and so clear up; and that other employees had occasion to use the alleyway and woi’k near and about the same close to where the gearing was located, it seems that the instructions above quoted are susceptible of only one constraetion, namely, that if the jury found the gearing in question was so located as to be dangerous to a/ny employee in the discharge of any duty, *437then they should, answer the question-in the affirmative. In other words, all that plaintiff had to show in order to entitle him to recover, so far as defendant’s negligence was concerned, was that the master had failed in his duty as to any one of his employees without any proof that a breach of such duty was a breach of any duty which he owed to the plaintiff at the time he was injured. The sentence, “You will determine from the whole evidence whether or not tlie gearing here under consideration was so located as to be dangerous to persons employed in the defendant’s mill as was the plaintiff,” cannot be deemed to properly limit the inquiry, for the phrase “as was the plaintiff” may merely be an assertion that plaintiff was employed in defendant’s mill. But even if it is construed to mean employed in discharging the duties plaintiff did, it is too broad, for the evidence was undisputed that it was at times plaintiff’s duty to clear out the debris underneath, and yet there is no pretense he was so engaged at the time of the injury. Moreover, the subsequent part' of the instruction completely dispels the idea that the jury were limited to the question of whether or not the gearing was so located as to be dangerous to the plaintiff in the discharge of any of his duties,— much less the duty he was engaged in at the time of his injury, for they were explicitly told to answer the question “Yes” if the gearing was so located as to be dangerous to employees in the discharge of their duties in the vicinity thereof, if it was not securely guarded and if the defendant was negligent in not securely guarding it. This left the defendant’s negligence to be tested by the fact as to whether or not the gearing was so located as to be dangerous to employees generally in the discharge of their duties in the vicinity thereof, and" not, as I believe the true test to be, whether or not it was dangerous to the plaintiff in the discharge of the duties he was engaged in at the time he was injured. Hence-the instructions should have been limited to the question as to whether or not the gearing was so located as to be dangerous to the plaintiff in the *438discharge of the duties be was performing at the time be was injured. If it was not so located as to be dangerous to bim in the discharge of such duties, be cannot recover even though it may have been dangerous to other employees in the discharge of their, duties, or to him in the discharge of other duties. Powalske v. Cream City B. Co. 110 Wis. 461, 86 N. W. 153; Walker v. Simmons Mfg. Co. 131 Wis. 542, 551, 111 N. W. 694; Wawrzyniakowski v. Hoffman & Billings Mfg. Co., ante, p. 153, 131 N. W. 429.
The last case was reversed on the ground that it was error to instruct the jury that they might find defendant guilty of negligence if (1) there was insufficient light; or (2) if the saw was uncovered; or (3) if its shifting gear was defective, because if there was sufficient light plaintiff’s duty did not call him near the saw and its condition then became immaterial — -clearly recognizing the principle that plaintiff must show a breach of duty by the defendant toward him in the discharge of the duties he was engaged in and under the conditions existing at the time he was injured. In that case it was admitted the saw was uncovered, but that was held immaterial unless plaintiff showed it was Ms duty to be near it. It was not then held to be sufficient to show that the saw was dangerous to other employees or to plaintiff under other conditions than those that obtained' at the time he was injured.
But it may be argued that, in finding defendant’s negligence to be the proximate cause of plaintiff’s injury, the jury must have found defendant guilty of a breach of duty towards him. If this contention is correct, then no error in the submission of the question of defendant’s negligence can be successfully assigned, and the question is practically eliminated from a negligence case. I have always understood that the questions of defendant’s negligence and of proximate cause were separate and distinct questions in such a case, and that the one cannot be substituted for the other, nor can vital error in the submission of the one be cured by a correct submission *439of tbe other. The defendant is entitled to a correct submission of the question as to whether or not he has breached a duty he owed the plaintiff, and if it is found that he has, then whether or not such breach of duty — or negligence — is the proximate cause of plaintiff’s injury. Any material error in the submission of either question'is prejudicial.
Eor the error in the instructions above noted, I am of the opinion that the judgment should be reversed and the cause remanded for a new trial.
Barhes, J. I concur in the foregoing dissenting opinion of Mr. Justice Vibtje.